Citation Nr: 0939245	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

As originally developed for appeal, the Veteran's claim 
included the additional issue of an increased rating for 
posttraumatic stress disorder (PTSD).  In June 2006, the RO 
assigned a 50 percent disability rating for PTSD.  In a 
September 2008, statement, the Veteran expressed satisfaction 
with the outcome.  He has provided no additional argument on 
that issue, and it was not certified to the Board.   
Therefore, consideration is limited to the issues listed on 
the first page of the present decision.


FINDING OF FACT

Hypertension was not manifested in service or for many years 
thereafter, and is not shown by competent evidence to be 
related to military service or any service-connected 
disability.


CONCLUSION OF LAW

Hypertension was not incurred in service, and is not 
secondary to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Statutes and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310.  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2009)).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.




Factual Background and Analysis

Service connection for shell fragment wound, right kidney 
removed, rated as 30 percent disabling, has been in effect, 
since January 1971.  The Veteran contends that he has 
developed hypertension secondary to this service-connected 
disability.  He does not otherwise contend that the 
hypertension began in service, or is directly related to his 
active service, nor is this shown by the record to be the 
case, thus limiting his argument to principles of secondary 
service connection.  Nonetheless, the Board will analyze the 
Veteran's claim on both bases.  However a review of the 
competent and credible evidence of record, however, fails to 
show that service connection is warranted.

For VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, DC 7101, Note 1 (2009).  

With this in mind, it is noted that service treatment records 
(STRs) show that the Veteran had an elevated blood pressure 
reading of 186/84 at the time of his induction examination in 
1968.  He denied history of dizziness or fainting spells or 
high blood pressure.  Hypertension was not diagnosed at that 
time and the Veteran was considered qualified for service.  
With the exception of blood pressure readings taken at the 
time of his right nephrectomy in September 1969, there appear 
to be no subsequent elevated readings.  At that time the 
Veteran's blood pressure was 124/72, 104/64, 124/70.  
Apparently none of these readings was sufficiently high to 
require treatment, or to result in a diagnosis.  At 
separation in January 1971 the Veteran's blood pressure was 
130/78.  He specifically denied a history of dizziness or 
fainting spells, and high blood pressure on the concurrent 
Report of Medical History.  

On VA examination in December 1972 for his service connected 
right kidney disability the Veteran's blood pressure was 
130/80.  At that time his medical history was not significant 
for hypertension.  

VA and private outpatient treatment records dated between 
1978 and 2008 contain various blood pressure readings ranging 
from 130/80 to 160/104.  An entry dated in February 1979 
shows an elevated reading of 154/86.  Subsequent records show 
the Veteran was evaluated in October 1981 for elevated blood 
pressure readings of 145/80 and 150/90, indicative of 
borderline hypertension.  In December 1986 the Veteran was 
elevated blood pressure readings of 160/104, 160/96, 158/90.  
The earliest notation in the medical records of a diagnosis 
of hypertension is a March 1993 private outpatient treatment 
record, based on blood pressure readings of 166/102 and 
166/98.  The Veteran was given Accupril, a drug used to 
control blood pressure.  These records do not otherwise 
reveal any impairment of left kidney function. 

Of record is a December 2004 medical opinion from the 
Veteran's private physician who reported treatment of the 
Veteran for the last 2-3 years for high blood pressure.  The 
physician examiner noted that although the Veteran's 
remaining left kidney showed normal arteries and blood flow 
via an ultrasound in 2002, there was some evidence of strain 
with kidney function at 1.8, but he was not certain how long 
this had been an issue.  The physician also was not certain 
what the correlation might be in regards to the loss of the 
kidney.  An accompanying outpatient treatment record, dated 
in 2002, shows the Veteran's blood pressure was borderline 
even with medication and that this was somewhat of a concern 
given his single kidney.  The physician did not make an 
explicit link between the hypertension and the absence of the 
Veteran's right kidney.  

In June 2006, a VA examiner was asked to review the claims 
file and determine whether the evidence of record led to the 
conclusion that the Veteran's hypertension was secondary to 
removal of his right kidney in 1969.  The examiner reviewed 
the claims file in its entirety, took a detailed history of 
the Veteran's in-service injury as well post-service symptoms 
and complaints.  The Veteran gave a history of borderline 
hypertension in the mid 1970s, with treatment for 
hypertension beginning in about 1995.  Current blood pressure 
readings were 152/78, 144/78, and 162/74.  Laboratory tests 
results show the Veteran's renal function was basically 
within the identified reference range for normal with only a 
very mildly elevated creatinine level of 1.46 mg/dl 
(reference range 0.7-1.4 mg/dl).  The examiner concluded the 
Veteran's hypertension was controlled and less likely as not 
caused by the service-connected nephrectomy.  He explained 
that his review of medical information suggests the body 
could function perfectly well with one kidney and one adrenal 
gland if both were normal.  This medical opinion is 
consistent with the Veteran's medical history as documented 
in the claims file.  

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the 2006 
VA examination is the most persuasive, as it reflects a full 
review of all medical evidence of record, is supported by 
detailed explanation, and is couched in terms of greater 
certainty and supporting rationale.  Also, it specifically 
discusses the history of the development of the Veteran's 
hypertension, comments on its progression and refers to 
specific documents and medical history to support the 
conclusion reached.  Additionally, the VA opinion reflects 
access to the findings from the Veteran's own treating 
physician.  Because the VA examiner reviewed the complete 
claims file he was able to fully address the salient question 
as to the origin of the Veteran's hypertension and the 
relationship between it and his service-connected right 
kidney loss.  

In contrast, the opinion offered by the private physician is 
considerably weakened by the fact that there is no indication 
he reviewed any other relevant evidence in the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Therefore, the 
medical opinion, in context, is merely the recordation of the 
history as related by the Veteran, and does not represent a 
probative medical conclusion or opinion by the author.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private 
medical opinion is credible in light of all the evidence.  In 
fact, the Board may reject a medical opinion that is based on 
facts provided by the veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).

In this case, the private medical opinion is contradicted by 
the overall evidence.  When viewed against the background of 
the entirety of the claims file, the opinion is too equivocal 
to provide a proper basis for establishing a link between the 
Veteran's hypertension and right kidney loss.  The opinion 
was clearly based upon the Veteran's reported history, and 
even then the private physician never directly linked, with 
any degree of medical certainty, the Veteran's hypertension 
to the service-connected right kidney loss.  Although he 
reported some concern about the Veteran's borderline 
hypertension coupled with evidence of strain in the remaining 
kidney on the one hand, he also noted that he was uncertain 
of the role of the absence of the right kidney played.  At 
best, the opining physician does little more than indicate 
the possibility that the Veteran's hypertension is related to 
the loss of his right kidney.  The Court has also held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

After weighing all the evidence, the Board finds great 
probative value in the 2006 VA examiner's conclusion, and, in 
light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).  Therefore, the Board finds the 
opinion from the 2006 VA examination to be of greater 
probative value than the private medical opinion.  The 
private medical opinion, while not discounted entirely, is 
entitled to less weight.  

Thus, the Board finds that there is no medical basis for 
holding that the disorders are related.  This also refutes 
any grant of service connection on the basis of the judicial 
precedent in Allen, which would be permitted if any service-
connected disability were causing aggravation of a non 
service-connected disability, a relationship which must be 
shown by medical evidence.

To the extent that the Veteran is claiming service connection 
on a direct basis, the absence of evidence of hypertension in 
the STRs and of continuity of symptoms between separation 
from service and the first evidence of a disability at least 
eight years later, constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  In addition, the record is negative 
for a medical opinion linking the claimed hypertension to 
active service.  See Hickson, supra.

The Board has also carefully considered the information 
submitted by the Veteran.  In his October 2006 substantive 
appeal, the Veteran referred to a quote taken from a website 
which indicated that a person with only one kidney had a 
greater chance of developing high blood pressure.  However, 
this evidence is insufficient to provide evidence of a link 
between the service-connected right nephrectomy and 
hypertension.  This evidence is simply "too general and 
inconclusive" to make a link more than speculative or to 
outweigh the specific medical evidence in this case.  See 
Sacks v. West, 11 Vet. App. 314 (1998).

Finally, while the Board recognizes the sincerity of the 
arguments advanced by the Veteran in this case, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  However, the possibility of a causal 
relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Here, the single competent medical opinion in 
the record conclusively found that there was no medical basis 
for holding that the Veteran's hypertension and service-
connected right kidney removal are etiologically or causally 
associated.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in November 2004 and October 2005, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claim in question 
is being denied, such matters are moot.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The available in-
service and post-service treatment records are in the claims 
file, and the RO obtained VA examinations where necessary.  
Although the Veteran underwent a VA examination in June 2006, 
the Board notes that, through his representative, he has 
challenged the adequacy of that examination, as it was 
conducted by an ARNP (advanced registered nurse 
practitioner), as opposed to a medical doctor.  However, as 
the Court has made clear, the law does not require that VA 
may obtain competent medical evidence only from a physician, 
but permits referral to "a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Cox v. Nicholson, 20 
Vet. App. 563, 569 (2007) (quoting from 38 C.F.R. § 
3.159(a)(1) as to an opinion by a nurse practitioner).  A 
nurse's opinion has been accepted by the Court as competent 
medical evidence.  See YT v. Brown, 9 Vet. App. 195, 201 
(1996); see also Goss v. Brown, 9 Vet. App. 109 (1996) (to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments).  

The Veteran's representative also appears to suggest that the 
Board obtain an advisory opinion from an independent medical 
expert (IME).  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (when additional medical opinion is warranted by 
the medical complexity or controversy involved in an appeal, 
the Board may obtain an advisory medical opinion from one or 
more independent medical experts who are not employed by VA.) 

However, the Board finds that no such opinion is necessary.  
Simply stated, the record in this appeal does not reflect the 
medical complexity or controversy to meet the requirements 
for obtaining an advisory opinion from an IME.  In this case, 
the Veteran's representative has provided no evidence that 
would tend to show the VA examiner is not competent and 
qualified to examine the Veteran and provide an opinion.  
There is also no showing that the Veteran's medical condition 
is somehow out of the ordinary, requiring an "expert."  For 
that reason, the Veteran's assertions do not provide a basis 
upon which to remand this claim for additional examination.  

In this case, all obtainable evidence identified by the 
Veteran relative to the claim has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  




ORDER

Service connection for hypertension is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


